ON PETITION FOR REHEARING
On petition for rehearing appellant says the principal question here is the same as in State v. Lewis, Fla. 4th DCA, Case No. 76-2712, 352 So.2d 93 and therefore the issue resolved by us is one of great public interest and should be certified to the Supreme Court which has accepted jurisdiction in State v. Lewis, supra.
We agree and hereby certify to the Supreme Court the decision in this case passes upon the same question of great public interest as in State v. Lewis, our Case No. 76-2712, 352 So.2d 93, Supreme Court Case No. 52,610 which is:
Whether the speedy trial time provisions of Fla.R.Crim.P. 3.191 (b)(1) applies to a defendant who, after being arrested or charged, is thereafter imprisoned on an unrelated charge?
The petition for rehearing is otherwise denied.
CROSS, DOWNEY and DAUKSCH, JJ., concur.